              EXHIBIT 4

                        Part 1




Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 1 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 2 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 3 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 4 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 5 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 6 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 7 of 35
                                                                          Date:                     Wednesday, April 01, 2015
BAKING & SNACK                                                            Location:                 KANSAS CITY, MO
                                                                          Circulation (DMA):        12,563 (N/A)
                                                                          Type (Frequency):         Magazine (11Y)
                                                                          Page:                     124
                                                                          Section:                  Main
                                                                          Keyword:                  Pretzel Crisps

   NEW ON THE SHELF




   Roasted salted mix                                                       Sweet Cheetos
   Sante Specialty Foods,                                                   Cheetos, from Frito Lay, Plano, TX,
   Santa Clara, CA, broadens                                                sweetens up its line of snacks with
   its bulk line with a new                                                 Cheetos Sweetos. The product swaps its
   Roasted Salted Mix con-                                                  signature cheese flavor for cinnamon sug-
   sisting of cashews, almonds,                                             ar for the 67-year-old puffed snack fran-
   pecans and pistachios. The mix                                           chise's sweet offering. Cheetos Sweetos
   delivers a crisp, delicious crunch                                       are available for $3.49 per 7-oz bag.
   touch of salt. The nuts are roasted in a               ola oil and       www.fritolay.com
   flavored by hand in a peanut-free environment. It is available for
   private label, repackaging or wholesale.
   www.santenuts.com                                                        Fiber bars
                                                                            NuGo Nutrition, Oakmont, PA, a maker of protein bars, acquired
                                                                            Gnu Foods FiberLove bars and will re-launch the product as NuGo
   Stovetop popcorn                                                         Fiber d'Lish, a soft-baked bar with a blend of soluble and insoluble
   Pop Secret, from Diamond Foods,                                          fiber. Made with a mix of grains and seeds, plus prebiotic inulin,
   Stockton, CA, introduces Kernel                                          the bars contain 12 g fiber and 130 to 160 Cal. Flavors include
   Packs, which help take the guesswork                                     Cinnamon Raisin, Orange
   out of making fresh stovetop popcorn.                                    Cranberry, Chocolate
   Each bag of Kernel Packs contains                                        Brownie and more.
   eight individual pouches of Pop                                          www.nugonutrition.com
   Secret's jumbo kernels, making it easy
   for kids to enjoy popping popcorn the
   old-fashioned way. The packs help
   eliminate stale kernels and measuring.
   www.popsecret.com
                                                                            Probiotic tortillas
                                                                           Digestive Health Tortillas from
                                                                                                                       Mgwill110
                                                                           Mission Foods, Irving, TX, offer a
                                                                           way to get probiotics into your diet.              mission
   New pretzel crisp flavor                                                Two tortillas per day provide one             Olostioe Heat*
   Snack Factory Preztel Crisps from
   Snyder's-Lance, Charlotte, NC,
                                                  Va=ara
                                                    gi or C
                                                                           billion CFU of probiotic cultures, de-
                                                                           livering digestive and immune system
   debuts Sriracha & Lime flavor.                                          support during a favorite meal.
   The new offering combines the                                           www.missionmenus.com
   zesty hot sauce with a cool hint of
   lime in a pretzel-shaped cracker.
   Each serving contains 110 Cal                                           Moose Tracks snacks
   and 1.5 g fat.                                                        e The popular Moose Tracks ice cream flavor makes its way to the
   www.pretzelcrisps.com                                                   snack aisle in three new trail mix products. Denali Flavors part-
                                                                           nered with Georgia Nut Co., Skokie, IL, for ready-to-eat snack
                                                                           mixes in Original, Extreme Chocolate, and Caramel varieties.
   Ready-to-eat popcorn                                                    The products feature waffle cone pieces coated with vanilla, fudge
   Jolly Time Pop Corn from American                                       or caramel, along with peanuts and miniature chocolate cups
   Pop Corn Co., Sioux City, IA, en-                                       filled with peanut butter, caramel or fudge.
   ters the ready-to-eat category with                                     www.moosetracks.com
   three varieties endorsed by Weight
   Watchers. Flavors include Sweet and
   Salty, Sea Salt and White Cheddar.
   The popcorn is made with non-
   bioengineered kernels and contains 0 g
   trans fat and 0 g hydrogenated or par-
   tially hydrogenated oils. The products
   are available for a suggested retail price of $2.99 for a 4-oz bag.
   www.jollytime.com


   124 Baking & Snack April2015 1 www.bakingandsnack.corn




                        Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 8 of 35
                                                                                                                                                   marlo
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 9 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 10 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 11 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 12 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 13 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 14 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 15 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 16 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 17 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 18 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 19 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 20 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 21 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 22 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 23 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 24 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 25 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 26 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 27 of 35
  BEST PRACTICES                            SALES Et IYIARKETING                                   BY ALARICE RAJAGOPAL




                                                                       "This allows us to op-                     PR team who provide ongo-
Taking Shape                                                        timize the site in real time
                                                                    and provide the most useful
                                                                                                                  ing recipe content that align
                                                                                                                  with current trends."
A WEBSITE RELAUNCH DELIVERS ON                                      and relevant content for our                      The number one benefit
MORE ENGAGING USER EXPERIENCE                                       fans," he explains.                           for the new Pretzel Crisps
                                                                       Other business process                     website is being able to
                                                                    changes have also surfaced                    provide consumers with an
Launched in 2004, Pretzel        celebrate with a website re-       as a result of the project. For               enhanced user experience.
Crisps® are the original pret-   launch. Prior, it was a more       instance, with the new site,                  "The site was designed pure-
zel-shaped cracker made by       traditional, product-focused       digital and PR partners are                   ly with the fan in mind. It's
Snack Factory®, a division       informational site. However,       working more closely than                     also more visually arresting
of Snyder's-Lance. For the       with a heavy focus on its con-     ever before to amplify ef-                    to better accentuate the prod-
past decade the brand has        sumers, the new website of-        forts across the board. The                   uct attributes and ease of use
become a household favor-        fers the opportunity to better     content remains fresh with                    in recipes," says Molinaro.
ite, recently being named        integrate all components of
the maker of America's No.       its marketing efforts.                  (c-ecsiA)
                                                                          imuc

I pretzel by Nielsen.                "When we redesigned             %kr/Cops                                                                 0 000
    The company's market-        the site, we focused on a
ing approach is focused          very user-friendly, visual,                                 All

around engagement with its       playful, recipe-forward
retailer partners, but equally   style so that our fans could
as important, its consumers.     quickly and easily search
                                                                      Perfect for
    Zachary Molinaro, digi-      for recipes and entertaining        Au ,

tal media manager at Snack       ideas," says Molinaro. "We          Cluthrlay
                                                                     Day So..%
Factory, explains, "When         intentionally built in aspects      Gyro Nbont
                                                                     On It. nun
it comes to consumers, we        of the site — such as select-       ?Am A Don.,

strive to connect with them      ing recipes by consumption          Minutes to make
at every touch point, both       occasion — to mirror the                        tx,
in and out of stores. We         way that consumers today                        a     tc,


provide value for consum-        seek information, and the
ers through couponing,           response so far has been ex-
in-store promotions, inter-      tremely positive."               The new PretzelCrisps.corn is now optimized for desktop, tablets and smartphones so that
                                                                  users are able to seamlessly experience the website at home or on the go.
esting content and online            Molinaro includes, "We
sweepstakes; yet we are          use captured data to help
also dedicated to engaging       us better understand our           consistent updates and high-                      Additionally, he offers this
with them in an entertaining     consumers and fans, which          ly visual recipes developed                   guidance for others looking
manner through tactics like      in turn shapes the content         by professional food stylists                 to get started: "A modern-
media partnerships, which        we create moving forward."         that align with fans' interests               day website should focus
we have forged with Dream-           For example, if a particu-     and needs (e.g., holiday en-                  on the consumer first and
works and Disney Pixar."         lar recipe is receiving high       tertaining ideas and simple                   foremost — identify the con-
    With this strategy in        page views and social media        snacking suggestions).                        sumers' needs and provide a
mind, and marking its 10-        engagement, the company               Molinaro adds, "We also                    solution. The website should
year anniversary, Snack          will then tailor future con-       cultivate several blogger                     be treated as an ongoing proj-
          Factory decided to     tent in a similar fashion.         relationships through our                     ect — make adjustments and
                                                                                                                  updates regularly. And, add-
                                                                                                                  ing fresh content frequently
               We intentionally built in aspects of the site... to mirror the way                                 makes the website a valuable
                                                                                                                  destination so that fans have
               that consumers today seek information, and the response so                                         a reason to check back often,"
               far has been extremely positive."— ZACHARY MOLINARO, DIGITAL MEDIA                                 Molinaro closes. 4.
                                                                       MANAGER, SNACK FACTORY



                                                                                                   CONSUMERGOODS.COM I MAY 2015 I CGT          13


            Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 28 of 35                                                         marlo
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 29 of 35
                                                                                    Date:                    Friday, May 01, 2015
CONVENIENCE STORE DECISIONS                                                         Location:                BENSALEM, PA
                                                                                    Circulation (DMA):       41,422 (N/A)
                                                                                    Type (Frequency):        Magazine (13Y)
                                                                                    Page:                    70,71
                                                                                    Section:                 Main
                                                                                    Keyword:                 Pretzel Crisps




                NE1NSTJF
                    Creations & Innovations to Convenience Products and Services


  DARK WINTERGREEN SNUFF                                                             BLU E-CIG KIT
                                                                                                                                                            V
  American Snuff Coss Grizzly brand of moist                                         blu eCigs is now offering a new Xpress Kit. The Xpress Kit
  snuff is continuing its momentum with
  Dark Wintergreen, a style innovation
                                                                                     includes the same satisfying blu PLUS+ electronic cigarette,
                                                                                     only without the recharging pack to offer consumers a
                                                                                                                                                     blu
                                                                                                                                                      PLUS+
                                                                                                                                                    )r.p,
  for the brand expanding nationwide                                                 lower price point. It will be $14.99, and will include two
  as of March 30, 2015. Grizzly Dark
  Wintergreen uses leaves that are
                                           GREZZLY   LONG CUT
                                                                                     blu Tanks in the Classic Tobacco flavor, one PWS+ Battery
                                                                                     and one USB Charger. It's a great option for smokers who
  dark-fired to bring the tobacco's                                                  want to give this product a try, but ore not ready to make
  naturally bold flavor to the forefront,       WARNING: This                        the $42.99 investment.
  with the best being selected to              product can cause
  ensure a premium smokeless tobacco             mtvith NACU.                        For More Information From blu
  product. Grizzly Dark Wintergreen is made                                               www.blucigs.com
  from 100%-American tobacco grown on farms in
  Kentucky and Tennessee. Expanding with innovative styles like Grizzly Dark
  Wintergreen is part of American Snuff Co.'s and Reynolds American Incs
  vision of transforming tobacco.                                                                                                                   t9SS,




   For More Information From Reynolds American Inc.
       www.americansnuffco.com




                                                GLUTEN-                               CASCADE ICE WATER
                                                FREE
                                                LINEUP
                 minis                          Snyder's-Lance Inc., maker
               PLUTEN FREE
                                                of innovative, premium and
                                               'better for you" snacks, is adding
                                                more gluten-free products to its      Cascade Ice zero-calorie sparkling flavored waters ore refreshing, delicious
                                                growing product lineup. Cape          beverages that your whole family will love. Cascade Ice waters do not
                                                Cod is introducing gluten-free        contain unnecessary and unhealthy 'extras' like sodium, gluten or sugar.
                                                Dipping Shells packed with            Fans love the great taste and are thrilled to have a healthier option than
                                                whole grains Pretzel Crisps is        sugary juices and sodas. With over 21 delicious flavors including the three
   introducing gluten-free Minis in two flavorful varieties, Original and Salted      newest flavors Strawberry Banana, Coconut Mango and Coconut Pineapple,
   Caramel. Eatsmart Naturals' new Sea Salt and Lime Dipping Chips offer a            there's a flavor for everyone. In addition to the 17.2-ounce slim bottles,
   mouthwatering blend of potato and chickpea flavors. Lance's new gluten-            Cascade Ice recently introduced an innovative seven-ounce bottle to the
   free Peanut Butter and Cheddar Cheese Sandwich Crackers combine the                market to give consumers a choice in size. The brand also has a line of six
   great Lance taste in a bite-sized snack.This is a major gluten-free product        USDA-certified Organic essence waters in flavors like Blueberry, Citrus Twist
   breakthrough as Snyder's-Lance is the first company to pioneer this                and Grapefruit.
   important innovation.
                                                                                      For More Information From Unique Beverage Co. LLC
   For More Information From Snyder's-Lance Inc.                                           www.cascadeicewater.com
        www.snyderslance.com




                     Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 30 of 35
                                                                                     Date:                      Friday, May 01, 2015
CONVENIENCE STORE DECISIONS                                                          Location:                  BENSALEM, PA
                                                                                     Circulation (DMA):         41,422 (N/A)
                                                                                     Type (Frequency):          Magazine (13Y)
                                                                                     Page:                      70,71
                                                                                     Section:                   Main
                                                                                     Keyword:                   Pretzel Crisps




                                                                                                                    "miff
  PURIFIED,                                                                            51) r:
                                                                                     rcu
                                                                                       m                    11-9 MEATIER
  NATURAL                                                                              Z C.3
                                                                                                          tri.ux1
                                                                                                   Z C.3 4:    Ca
                                                                                                                  CHIPS
  WATER                                                                                                                                There's a brand new
                                                                                                                                       snack chip hitting the
  Award winning beverage entrepreneur                                                marketplace revolutionizing the way consumers eat protein. Meat Chips
  Lance Collins and award winning                                                    finally gives people the protein of a smoothie or a bar, but with the sally
  producer and songwriter Lukasz                                                     crunch of a chip. Meat Chips is the first seasoned gluten-free tortilla chip
  Gottwald, aka Dr. Luke, hove joined                                                made with real white chicken meat and ground corn. It is available in four
  forces to launch CORE Natural Water.                                               different flavors: nacho, salsa, pepper and ranch. With 21 grams of protein
  CORE Natural Water is ultra-purified                                               per snack-size grab bag, the chips pack a protein punch with a crunch.
  using a seven-stage proprietary process                                            For More Information From Meat Chips
  including U.V., carbon filtration, reverse
  osmosis and ozonation that removes                                                      www.meatchips.com
  harmful impurities and contaminants. It
  is then balanced with the perfect blend of electrolytes and minerals that
  complement the levels that naturally occur in the human body, resulting in a
  clean and crisp tasting water with the "Perfect pH" of 7.4. With this pH, CORE
  Natural is not considered or marketed as an Alkaline water.
                                                                                     SUSTAINED ENERGY
  For More Information From CORE Natural Water                                       Fusion Biotech has launched the first in a
       www.corenatural.com                                                           line of new products being developed
                                                                                     with a unique formulation consisting of
                                                                                     clinically backed ingredients, targeted
                                                                                     to consumers who have specific unmet
  CEILING SOLUTION                                                                   needs that are not being addressed by
  Bio-Tile, a product of Industrial                                                  the wide variety of products currently
  Skins LLC, provides an easy, low-                                                  available on the market. New GO DRIVE
  cost solution to maintaining a                                                     with Energy is an exciting, first-of-its-
  bright and clean environment                                                       kind product specifically targeting
                                                                                                                                   Stnenined
                                                                                     drivers who suffer from drowsy driving                  Ene
  That exudes a perception of                                                                                                      Raba inennain
                                                                                                                                    $4.1
                                                                                                                                    —pper1       Concenne
                                                                                                                                         -4
  quality. According to Industrial                                                   and fatigue. GO DRIVE with Energy has                       :Sie
                                                                                                                                                    4:"  Arne
                                                                                                                                                            eie' '
                                                                                                                                                                ilte7;
                                                                                                                                     Tantels
                                                                                                                                                Dietary
  Skins CEO Shawn Engberg, who                                                       unique packaging appeal with a clear                               Einitt.r,ettt

  designed the revolutionary                                                         message targeted to fatigued drivers, GO
  product, Bio-Tile is a multiple layer, recyclable ceiling tile that adheres        DRIVE with Energy's unique formulation is unlike anything
  to existing or new ceiling tiles. To attain a clean surface, a maintenance         on the market. More than just an energy product, GO DRIVE with Energy
  technician simply peels away one of the five individual layers to reveal a         is specially formulated with clinical ingredients, providing immediate and
  bright, clean surface.Bio-Tile eliminates the need for labor-intensive cleaning    sustained energy & alertness up to eight hours. More importantly, GO
  with hazardous chemicals and landfill waste that inevitably results when the       DRIVE with ENERGY helps consumers maintain good concentration and
  ceiling tiles are too worn and discarded. The product is so innovative, in         focus, while enhancing mood and reducing stress and anxiety levels.
  fact, that the National Restaurant Association selected Bio-Ti le as a recipient   Reception to new GO DRIVE with Energy from retailers and distributors has
  of its 2014 Kitchen Innovations (KI) Award. The annual awards program              been overwhelming. GO DRIVE with Energy can be found on store shelves
  recognizes cutting-edge advancements in increased energy efficiency,               beginning summer 2015.
  waste reduction and operational improvements. On average, each of Bio-
                                                                                     For More Information From Fusion Biotecn
  Tile's five individual layers typically lasts 12-15 months, depending upon
  how often dirt and grime build up, and will provide clean and efficient ceiling    0 (877) 463-1045
  maintenance for approximately five years.                                               www.fusionbiotech.net

  For More Information Industrial Skins LIC
      www.industrialskins.com




                       Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 31 of 35
                                                                                                                                                                         marlo
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 32 of 35
                                                                           Date:                            Tuesday, April 01, 2014
CONVENIENCE STORE DECISIONS                                                Location:                        BENSALEM, PA
                                                                           Circulation (DMA):               41,420 (N/A)
                                                                           Type (Frequency):                Magazine (13Y)
                                                                           Page:                            62
                                                                           Section:                         Main
                                                                           Keyword:                         Pretzel Crisps




                                  BETTER-FOR-YOU
                                  PRETZEL CRISPS
                                  Factory Pretzel Crisps has introduced two new flavorful additions and a new
                                  product line to its better-for-you snack offerings. Expanding the popular Deli
                                  Style line of Snack Factory Pretzel Crisps are Honey Mustard & Onion and
                                  Sea Salt & Cracked Pepper, two versatile options that, like all Snack Factory
                                  Pretzel Crisps, are perfect for dipping, topping and pairing with endless
                                  possibilities. In addition, Snack Factory introduces a bite-size version of two
                                  satisfying flavors, Snack Factory Pretzel
                                  Crisps Original and Cheddar minis.
                                  Made with high-quality, all-natural
                                  ingredients, Snack Factory Pretzel
                                  Crisps are only 110 calories per serving
                                  and contain no saturated fat, trans fat,
                                  cholesterol or preservatives.

                                  For More Information
                                  From Snack Factory
                                         www.pretzelcrisps.com




                                                                                                                                      Page 1 of 1



      2013 CONVENIENCE STORE DECISIONS
  All Rights Reserved,

                                                                          Account: 32892 (13720)
                                                                                        -5666
                                                                    For reprints or rights, please contact the publisher
                     Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 33 of 35
                                                                                                                                                    Marla
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 34 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-5 Filed 10/29/18 Page 35 of 35
